ON PETITION FOR REHEARING.
A petition has been filed requesting a reconsideration or a clarification of the above opinion.
This case is an original proceeding in this Court seeking a writ prohibiting the defendants from proceeding as an arbitration board under section 13 of Act No. 318, Pub. Acts 1947.*
(Stat. Ann. 1947 Cum. Supp. § 17.454 [14].) The question under consideration is whether the provisions for arbitration are unconstitutional in that they provide for arbitration by a board of which a circuit judge shall be a member and the chairman. No other question should be considered as having been decided.
In view of the above clarification, rehearing is denied.
BUSHNELL, C.J., and SHARPE, BOYLES, REID, NORTH, DETHMERS, BUTZEL, and CARR, JJ., concurred.
* Act No. 318, Pub. Acts 1947 amended sections 9, 9a, and 13 of Act No. 176, Pub. Acts 1939 and added sections 9b, 9c, 9d, 9e, 9f, 9g, 13a, 22 and 22a thereto. — REPORTER. *Page 351